Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division
In the Case of:
Mohammad H. Azarpira, D.D.S., DATE: April 28, 1995
Petitioner,

Docket No. C-93-085
Decision No. CR372

-vo

The Inspector General.

DECISION

By letter dated April 23, 1993, the Inspector General
(I.G.) of the United States Department of Health and
Human Services (DHHS) notified Petitioner Mohammad H.
Azarpira' that, as a result of his failure to repay his
Health Education Assistance Loans (HEALS) or to enter
into an agreement to repay his HEALs, he was being
excluded under sections 1128(b)(14) [42 U.S.C. § 1320a-
7(b) (14) ) and 1892 [42 U.S.C. § 1395ccc) of the Social
Security Act (Act)? from participation in Medicare and in

' Petitioner is known also as M. Hassan Azarpira

and Hassan Azarpira. Petitioner's brief (P. Br.) at page
10; Petitioner's exhibit (P. Ex.) 5.

2? This Decision does not address Petitioner's
exclusion under section 1892 of the Act, for two reasons.
First, it is not clear that I have the authority to
review an exclusion imposed pursuant to section 1892.
See I.G.'s brief (I.G. Br.) at page 3; James F. Cleary,
D.D.S., DAB CR252 (1993); Charles K. Angelo, Jr., M.D.,
DAB CR290 (1993); and Joseph Marcel-Saint Louis, M.D.,
DAB CR320 (1994). Second, for purposes of my decision in
this case, the issue is moot, because I have found
Petitioner's exclusion to be authorized under section
1128(b) (14) of the Act.
2

the State health care programs enumerated in section
1128(h) of the Act [42 U.S.C. § 1320a-7(h)].?

By letter dated June 18, 1993, Petitioner timely
requested a hearing before an administrative law judge
(ALJ).* During a telephone prehearing conference held on
July 28, 1993, Petitioner stipulated that: 1) he had
received a HEAL; 2) he had not repaid his HEAL; and 3) he
was in default on his HEAL. August 2, 1993 Prehearing
Order. Petitioner requested, however, that Judge Leahy
hear the issue of whether, prior to his exclusion,
Petitioner was given all reasonable administrative
opportunities to repay his HEAL. Id. During this
conference also, the parties agreed the case could be
heard via an exchange of written briefs and documentary
evidence in lieu of an in-person hearing.’ Id.

Upon careful consideration of the record before me, I
find that there exist no facts of decisional significance
genuinely in dispute and that the only matters to be
decided are the legal implications of the undisputed
material facts. I find that DHHS has taken all
reasonable steps available to secure Petitioner's
repayment of his HEALs. Consequently, it was reasonable
for the I.G. to exclude Petitioner from participation in

3 The State health care programs from which
Petitioner has been excluded include Medicaid, the
Maternal and Child Health Services Block Grant under
Title V of the Act, and the Block Grants to States for
Social Services under Title XX of the Act. Unless
otherwise indicated, hereafter I refer to the State
health care programs from which Petitioner has been
excluded as "Medicaid."

‘4 This case was assigned originally to
Administrative Law Judge Mimi Hwang Leahy. The case was
reassigned to me on April 14, 1995.

5 In this Decision, I cite the I.G.'s motion for
summary disposition and accompanying brief as I.G. Br. at
(page). I cite Petitioner's response as P. Br. at
(page). I cite the I.G.'s reply to Petitioner's response
as I.G. R. Br. at (page).

The I.G. submitted 28 exhibits (I.G. Exs. 1-28) with her
motion for summary disposition. Petitioner submitted
seven exhibits (P. Exs. 1-7) with his opposition. The
parties did not object to the admission of each other's
proposed exhibits. Thus, I am admitting I.G. Exs. 1-28
and P. Exs. 1-7 into evidence.
3

Medicare and to direct his exclusion from participation
in Medicaid. Social Security Act, section 1128(b) (14)
(42 U.S.C. § 1320a-7(b)(14)]. Further, I conclude that
the period of exclusion directed and imposed against
Petitioner by the I.G. is reasonable. 42 C.F.R. §
1001.1501.

APPLICABLE LAW

Section 1128(b) (14) of the Act [42 U.S.C. § 1320a-
7(b) (14) ) provides in pertinent part as follows:

(b) PERMISSIVE EXCLUSION.-The Secretary [of DHHS] may
exclude the following individuals and entities from
participation in any program under title XVIII [Medicare]
and may direct that the following individuals and
entities be excluded from participation in any State
health care program [defined in subsection (h) of this
section as including, but not limited to, Medicaid):

(14) DEFAULT ON HEALTH EDUCATION LOAN OR SCHOLARSHIP
OBLIGATIONS.-Any individual who the Secretary
determines is in default on repayments of
scholarship obligations or loans in connection with
health professions education made or secured, in
whole or in part, by the Secretary and with respect
to whom the Secretary has taken all reasonable steps
available to the Secretary to secure repayment of
such obligations or loans...

Social Security Act, section 1128(b)(14) [42 U.S.c. §
1320a-7(b) (14) ).
ISSUES
The only issue in this case is whether, prior to his
exclusion, Petitioner was given all reasonable
administrative opportunities to repay his HEALs.
FINDINGS OF FACT AND CONCLUSIONS OF LAW

1. While studying dentistry, Petitioner applied for and
received the following HEALs:

$10,000.00 1984/February I.G. Exs. 3, 25
3,000.00 1984/April I.G. Exs. 4, 25
2,500.00 1985/January I.G. Exs. 5, 6, 25
8,865.00 1985/March I.G. Exs. 7, 8, 25

4,000.00 1985/June I.G. Exs. 9, 10, 25
4

11,750.00 1985 /November I.G. Exs. 11, 12, 25
15,000.00 1986/June I.G. Exs. 13, 14, 25

2. HEALs are insured by the United States Government.
I.G. Ex. 25.

3. Due to Petitioner's failure to repay his seven HEAL
notes as promised, judgment in the amount of $90,039.93
was entered against him in favor of the Student Loan
Marketing Association (SLMA), which had purchased his
notes. The judgment was entered on October 2, 1990, in
the United States District Court, Northern District of
Illinois, Eastern Division, Case No. 90 C 3248. I.G.
Exs. 17, 18.

4. SLMA assigned its judgment to the United States
Government and submitted a claim to the Health Resources
and Services Administration (HRSA) of the Public Health
Service (PHS) of DHHS for the amount due. I.G. Exs. 20,
21, 25, 26.

5. By letter dated January 30, 1991, Petitioner was
notified by HRSA that $92,023.00 was due in payment of
his HEALs as of January 18, 1991. HRSA instructed
Petitioner on how, if he was unable to remit the total
due within 30 days, he could request entry into a
repayment agreement. I.G. Ex. 22.

6. Petitioner failed to make any payment in response
and failed to respond to the instructions on how to enter
into a repayment agreement. I.G. Ex. 25.

7. By letter dated April 4, 1991, Petitioner was
notified by HRSA that $93,453.42 was due in payment of
his HEALs as of March 31, 1991. Petitioner was advised
that his case would be referred to the United States
Attorney for enforced collection if he failed to indicate
within 15 days how he intended to resolve his delinquent
indebtedness. I.G. Ex. 23.

8. Petitioner failed to make any payment in response and
failed to respond in writing to this letter. I.G. Ex.
25.

9. By letter dated July 17, 1991, Petitioner was
notified by HRSA that $95,261.31 was due in payment of
his HEALS as of July 17, 1991. Petitioner was advised
again that his case would be referred to the United
States Attorney for enforced collection if he failed to
indicate within 15 days how he intended to resolve his
delinquent indebtedness. I.G. Ex. 24.
5

10. Petitioner failed to make any payment in response
and failed to respond in writing to this letter. I.G.
Ex. 25.

11. Petitioner was notified by HRSA, in a document dated
November 10, 1992 and entitled Certificate of
Indebtedness, that he owed $105,050.22 in payment of his
HEALs as of October 31, 1992. HRSA noted that Petitioner
had failed to make any payments and had failed to respond
to any of the instructions on how to enter into a
repayment agreement. As a result, HRSA notified
Petitioner that his debt had been referred to the
Department of Justice for enforcement of the judgment
entered against him. I.G. Ex. 25.

12. Petitioner failed to make any payment in response to
HRSA's notice and failed to respond to the instructions
on how to enter into a repayment agreement. I.G. Br. at
7.

13. By letter dated December 14, 1992, HRSA again sent
Petitioner instructions on how to establish a repayment
agreement. HRSA advised Petitioner that, as an
alternative, Petitioner could establish an offset
agreement by which his Medicare and/or Medicaid
reimbursements would be applied to his account. HRSA
further advised Petitioner as follows:

If you are unwilling or unable to negotiate an
offset or repayment agreement within 60 days, we
will immediately refer your case to the Office of
the Inspector General (OIG) for initiation of an
exclusion from participation in the Medicare program
+ . + [and] any State health care program, including
Medicaid . . . until your entire debt has been
repaid.

I.G. Ex. 27.

14. Petitioner failed to make any payment in response,
failed to respond to the instructions on how to enter
into a repayment agreement, and failed to provide the
information and signed statement necessary to establish
an offset agreement. I.G. Br. at 8.

15. Petitioner failed to make any payment on his HEALs
until June 1993, after his exclusion had become
effective. On June 30, 1993, Petitioner made a $50.00
payment through the U.S. Attorney's office. P. Ex. 4.

16. The repayment agreement Petitioner entered into with
the U.S. Attorney's office in the summer of 1993, after
6

his exclusion had become effective, does not pay even the
interest that accrues each month on his HEALS. I.G. Br.
at 9, footnote 4; I.G. R. Br. at 1-2; P. Ex. 4.

17. Petitioner remains in default on repayment of his
HEALS, and he now owes a balance in excess of
$112,000.00. I.G. R. Br. at 2.

18. The Secretary has taken all reasonable steps
available to secure repayment of Petitioner's HEALs. 42
C.F.R. § 1001.1501(a) (2); Finding 13.

19. The Secretary has delegated to the I.G. the
authority to exclude individuals and entities from
participation in Medicare and to direct exclusion from
participation in Medicaid. 53 Fed. Reg. 12993 (1988);
see also 1987 U.S.C.C.A.N. 682, 695.

20. The period of exclusion which the I.G. imposed and
directed against Petitioner is reasonable. 42 C.F.R. §
1001.1501.

DISCUSSION

I. The I.G. has the authority to exclude Petitioner
from participating in Medicare and to direct that
Petitioner be excluded from participating in Medicaid.

Section 1128(b) (14) of the Act [42 U.S.C. § 1320a-

7(b) (14) ] provides that the Secretary (or her delegate,
the I.G.) may exclude a party from participating in
Medicare and Medicaid who:

is in default on repayments of scholarship
obligations or loans in connection with health
professions education made or secured, in whole
or in part, by the Secretary and with respect
to whom the Secretary has taken all reasonable
steps available to the Secretary to secure
repayment of such obligations or loans... .

There is no dispute that Petitioner's HEAL obligations
arise from loans made "in connection with health
professions education." There is also no dispute that
Petitioner defaulted on repayment of his HEALs.
Therefore, if I conclude that the Secretary took "all
reasonable steps available" to secure repayment from
Petitioner of his HEALS, I must find that the I.G. had
authority to exclude Petitioner under section 1128(b) (14)
of the Act (42 U.S.C. § 1320a-7(b) (14) ].
7

The efforts made by HRSA to obtain Petitioner's repayment
of his HEAL debt included sending notices to Petitioner
over a nearly two-year period. Specifically, notices
were sent to Petitioner on January 30, 1991 (I.G. Ex.
22); April 4, 1991 (I.G. Ex. 23); July 17, 1991 (I.G. Ex.
24); November 10, 1992 (I.G. Ex. 25); and December 14,
1992 (I.G. Ex. 27). Petitioner never followed HRSA's
instructions for establishing a repayment agreement, nor
did he send any payment in response.

In the last notice, sent to Petitioner on December 14,
1992, Petitioner was advised that an alternative method
of repayment would be for him to enter into an offset
agreement. Under an offset agreement, Petitioner's
Medicare and Medicaid reimbursements would be applied to
his HEALs. Petitioner did not provide the information
and signed statement necessary to establish an offset
agreement.

Petitioner asserts that these efforts do not constitute
"all reasonable steps available" on the part of the
Secretary to secure repayment of Petitioner's HEALs.
Petitioner argues that "(s]Jending me a letter with
financial statement forms every now and then does not
resolve anything." P. Br. at 8.

The record reflects, however, that Petitioner was sent
numerous demands to repay his HEALs. Petitioner knew he
was in default. Yet, notwithstanding this knowledge,
Petitioner made no payment from October 1, 1989, when his
payments were to have begun (I.G. Ex. 25), until June
1993, after his exclusion had become effective. P. Ex.
4.

Petitioner alleges that his income was not high enough to
support much repayment during the years through 1992 and
that he could not afford the monthly payments demanded in
negotiations with DHHS. However, even assuming this is
true, Petitioner's refusal to complete the financial
statements necessary to enter into a repayment agreement
prevented HRSA from knowing what Petitioner could afford.

Petitioner's negotiations with the U.S. Attorney's office
and his repayment "agreement with the U.S. Justice
Dept.," have resulted in his making some payments on his
HEALs. P. Br. at 3-4; I.G. Br. at 8-9. Any payments
made, however, were made after his exclusion had become
effective. Further, Petitioner's payments have been too
small to pay even the interest that accrues on his HEALs.
Specifically, PHS reports that interest of $700.00 per
month accrues on Petitioner's HEAL debt. I.G. Br. at 9,
footnote 4.
8

PHS is unwilling to stay Petitioner's exclusion for a
repayment schedule that would fail to reduce Petitioner's
HEAL debt. I do not construe the statutory phrase "(a)ll
reasonable steps available" to mean that the Secretary
must excuse individuals' repayment obligations based on
their financial status. Nor do I construe it to mean
that the Secretary should accept repayment arrangements
which do not accomplish the objective of repayment, or
which require the Secretary to enter into agreements that
are not in the public interest. See James F. Cleary,
D.D.S., DAB CR252 at 12-13 (1993).

The intent of Congress in enacting section 1128(b) (14) of
the Act was, in part, to provide the Secretary with a
mechanism by which she could assert some leverage over
individuals who default on their HEALS. Thus, section
1128(b) (14) is, among other things, a debt collection
tool by which the Secretary can collect a debt once
voluntary persuasion has failed. In assuming
Petitioner's HEAL debt, the Secretary acquired the right
-- and the obligation -- to collect on that debt. See
Charles K. Angelo, Jr., M.D., DAB CR290 at 11 (1993).

Section 1128(b)(14) of the Act requires the Secretary
only to take all reasonable steps available to secure
repayment. I construe the term "all reasonable steps
available" to mean all reasonable and legitimate means of
debt collection. The relevant regulation states that all
reasonable steps will have been taken to collect a HEAL
debt if PHS offers a debtor a Medicare and Medicaid
reimbursement offset arrangement as required by section
1892 of the Act prior to the I.G.'s imposing an
exclusion. 42 C.F.R. § 1001.1501(a) (2).

The Secretary reasonably could infer, from Petitioner's
conduct, that Petitioner was unlikely to repay his debt
voluntarily. The Secretary provided Petitioner with many
opportunities to repay his debt and to enter into a
repayment agreement. Petitioner was offered the
opportunity to enter into a Medicare and Medicaid
reimbursement offset agreement prior to his exclusion.
Petitioner did not avail himself of any of these
opportunities for repayment. I conclude that the
Secretary did that which was necessary to establish
conclusively that all reasonable steps available were
taken to collect Petitioner's HEAL debt. 42 C.F.R. §
1001.1501(a) (2).

I have found that the Secretary took all reasonable steps
to collect Petitioner's HEAL debt prior to excluding him.
Consequently, I find that the I.G. had the authority to

exclude Petitioner from participating in Medicare and to
9

direct that Petitioner be excluded from participating in
Medicaid. Social Security Act, section 1128(b)(14) [42
U.S.C. § 1320a-7(b)(14)]; 42 C.F.R. § 1001.1501.

II. The period of exclusion imposed and directed
against Petitioner by the I.G. under section 1128(b) (14)
of the Act is reasonable.

The notice of exclusion which the I.G. sent to Petitioner
advised him that his exclusion would remain in effect
until his debt was completely satisfied. Thus, in this
case, only when Petitioner's HEALs are fully repaid, will
Petitioner's HEAL debt have been resolved to the
satisfaction of the Secretary. 42 C.F.R. § 1001.1501;°
I.G. Br. at 12-15.

Under the circumstances of this case, in which
Petitioner:

(1) failed to respond to instructions on how to
enter into a repayment agreement;

(2) failed to provide the information and signed
statement necessary to establish an offset
agreement;

(3) made his first payment only after his exclusion
had become effective; and

(4) has never made payments large enough to pay even
the interest that accrues on his HEALs;

exclusion until Petitioner's HEALs are fully repaid is a
reasonable course of action.

6 I note, however, that under 42 C.F.R. §
1001.1501(b), if Petitioner's obligations are otherwise
resolved to PHS' satisfaction, Petitioner may be eligible
for reinstatement prior to having fully repaid his HEALs.
However, this does not detract from my finding that it is
reasonable here that Petitioner remain excluded until his
HEALS have been fully repaid.
10
CONCLUSION

The Secretary has taken all reasonable steps available to
secure Petitioner's repayment. Consequently, it is
reasonable for the I.G. to exclude Petitioner from
participating in Medicare and to direct that he be
excluded from participating in Medicaid. Furthermore,
the period of exclusion imposed by the I.G. is
reasonable.

/s/

Jill S. Clifton
Administrative Law Judge
